Citation Nr: 1737655	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-13 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the orthopedic manifestations of the service-connected low back disability.

2.  Entitlement to an increased rating for the neurological manifestations of the low back disability affecting the right lower extremity, rated as 10 percent disabling effective March 28, 2005.

3.  Entitlement to an increased rating for the neurological manifestations of the low back disability affecting the left lower extremity, rated as 10 percent disabling effective March 28, 2005.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to low back disability.


REPRESENTATION

Appellant represented by:	Virginia E. Girard-Brady, Attorney at Law 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO in Winston- Salem, North Carolina certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Winston-Salem RO.

In April 2011 and October 2014, the Board remanded the current issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The issue of entitlement to a TDIU prior to September 16, 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, throughout the period under review, the orthopedic manifestations of his low back disability have approximated the criteria for a 40 percent rating, based on functional loss due to pain and less movement than normal.

2.  For the period from February 10, 2010 through March 29, 2017, the Veteran's right lower extremity radiculopathy of the radicular groups of peripheral nerves associated with the low back disability best approximated moderate incomplete paralysis.

3.  Since March 30, 2017, the Veteran's right lower extremity radiculopathy of the radicular groups of peripheral nerves associated with the low back disability has best approximated moderately severe incomplete paralysis, without evidence of muscle atrophy.

4.  Since September 6, 2006, the Veteran's left lower extremity radiculopathy of the radicular groups of peripheral nerves associated with the low back disability has best approximated moderate incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for an increased initial rating of 40 percent, but no higher, for the orthopedic manifestations of the low back disability are met.  38 U.S.C.S. §§ 1155, 5103, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for an initial evaluation of 20 percent, beginning February 10, 2010, and 40 percent, beginning March 30, 2017, for the service-connected radiculopathy of the right lower extremity are met.  38 U.S.C.S. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for an increased initial evaluation of 20 percent, beginning September 16, 2006, for the service-connected radiculopathy of the left lower extremity, are met.  38 U.S.C.S. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Turning to the merits of the claim, the Board evaluates both the orthopedic and neurological manifestations of the Veteran's low back disability.  

A.  Orthopedic Manifestations  

Presently, the Veteran's low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, which directs that the disability be evaluated pursuant to the criteria outlined in the general rating formula for rating disabilities of the spine.  The general rating formula stipulates that a 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 60 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

As an initial matter, the Board notes that it will not consider the formula for rating intervertebral disc syndrome (IVDS) as the Veteran has not had any "incapacitating episodes" as defined in Note 1 to the formula for rating IVDS throughout the course of appeal.  As such, the Board will evaluate the Veteran's level of disability pursuant to the general rating formula only.

Turning to the relevant medical evidence of record, the Veteran was afforded a VA examination is May 2005.  There, the Veteran reported lower back pain and described the pain as a "sharp, throbbing, burning type located over the lower lumbar spine . . . ."  She indicated that the pain worsened as a result of prolonged sitting, standing, walking, bending, and lifting.  The Veteran displayed the following measurements during range of motion testing: forward flexion of the thoracolumbar spine to 60 degrees, extension to 20 degrees, lateral flexion to 20 degrees, and rotation to 25 degrees.  The examiner noted localized tenderness to percussion over the lower lumbar area of the spine.  The examiner concluded that "[w]eakened movements excess fatigability and incoordination would be the results of this pain, resulting in typically a 25% diminishment of excursion [sic], strength, speed, coordination, or endurance."

March 2006 VA treatment records documented the Veteran's complaints of chronic neck, back, and feet pain, assigning a pain value of eight (one representing the lowest level of pain and ten representing the highest level of pain).  The following month, the Veteran reported "worsening back pain" to VA clinicians.

The Veteran was afforded a second VA spinal examination in September 2006.  At the time of that examination, the following measurements during range of motion testing were recorded: forward flexion of the thoracolumbar spine to 60 degrees, extension to 10 degrees, right lateral flexion to 20 or more degrees, left lateral flexion to 20 or more degrees, right rotation to 20 or more degrees, and left rotation to 20 or more degrees.  The examiner noted that the examination results were "consistent with a significant increase in pain and decreased functional mobility and ability to perform activities of daily living, secondary to her back pain.  The veteran's range of motion is limited and her gait is also limited."  The examiner further opined that, when considering the Veteran's weakened movements, lack of mobility, functional ambulation as well as the limited ability to perform activities of daily living, the Veteran presented a "DeLuca Factor of 40 [degrees]."

In June 2007 correspondence, the Veteran's sister reported that the Veteran's back pain had been worsening, describing the pain as "severe."

August 2009 VA treatment records reveal a pain assessment of eight. 

In February 2010, the Veteran was afforded a third VA spinal examination.  At that time, inspection of the spine did not reveal evidence of thoracolumbar spine ankylosis.  The examiner observed spasms, pain with motion, and tenderness on the Veteran's right thoracic spine.  The severity of the spasms, tenderness, or guarding were found to be enough to cause abnormal gait or abnormal spinal contour.  The Veteran displayed the following measurements during range of motion testing: forward flexion of the thoracolumbar spine to 50 degrees, extension to 15 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right rotation to 24 degrees, and left rotation to 25 degrees.  The examiner noted that, following repetitive range of motion testing, the Veteran did not reveal additional limitation of motion.  According to the examiner, the Veteran "appeared to be in exquisite pain with axial loading.  She said it hurt in the low back."  

In December 2012, the Veteran was afforded a fourth VA spinal examination.  The Veteran then displayed the following measurements during range of motion testing: forward flexion of the thoracolumbar spine to 40 degrees, extension to 0 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right rotation to 15 degrees, and left rotation to 15 degrees.  The examiner observed pain at the end range of each test.  The examiner noted that the Veteran exhibited diminished range of motion following repetition range of motion tests; however, the examiner did not document the results.  The Veteran reported losing "quite a bit" of range of motion during flare-ups.  But, the examiner was unable to estimate the extent that flare-ups limited the Veteran's range of motion. 

Most recently, the Veteran was afforded a fifth VA spinal examination in March 2017.  There, the examiner diagnosed the Veteran with Degenerative Disc Disease and Intervertebral Disc Syndrome (IVDS).  Ankylosis of the thoracolumbar spine was absent.  The Veteran reported experiencing flare-ups three to four times a week, lasting approximate a day and a half for each flare-up.  The Veteran described a flare-up as sharp and burning pain.  The Veteran then displayed the following measurements during range of motion testing: forward flexion of the thoracolumbar spine to 50 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right rotation to 10 degrees, and left rotation to 10 degrees.  The examiner noted that the Veteran expressed pain during each range of motion test.  Following repetitive range of motion testing, the Veteran displayed the following measurements: forward flexion of the thoracolumbar spine to 35 degrees; extension to 5 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; right rotation to 10 degrees; and left rotation to 10 degrees.  The examiner observed muscle spasms and guarding of movement, which caused abnormal gait.  In comparing the Veteran's current presentation to June 2012 treatment records, the examiner found her lumbar spine "similar in appearance to the prior examination, with lower lumbar spine facet arthropathy." 

Based upon the above, the Board finds that an increased initial 40 percent rating is warranted throughout the claim period, because the evidence of record, with consideration of repetitive testing, painful motion, and functional loss, shows limitation of forward flexion of 30 degrees or less.  The Board acknowledges that objective range of motion findings throughout the claim period fall within the criteria for a rating of 20 percent.  However, the Veteran has consistently reported severe lower back pain which causes significant immobility.  As noted above, the May 2005 VA examiner found that repetitive use would result in decreased range of motion.  More importantly, the examiner opined that weakened movements, excess fatigability, and incoordination would result in a 25 percent diminishment of exertion.  In addition, the September 2006 VA examiner noted that the Veteran could only achieve 60 degrees of flexion "before her pain increased to 7 out of 10."  Also, the examiner stated that the "Veteran's DeLuca Factor is 40 [degrees]."  The Veteran assigned a value of eight out of ten for her lower back pain in March 2006 and June 2008.  The February 2010 VA examiner observed the Veteran to be in "exquisite" pain with axial loading.  During, the December 2012 VA examination, the Veteran displayed flexion to 40 degrees; but, the Veteran reported losing "quite a bit" range of motion during flare-ups.  The March 2017 VA examination recorded flare-up occurring most of the week: three to four days a week and lasting for about a day and a half.  Despite the fact that the Veteran did not report experiencing a flare-up on the day of the examination, the Veteran displayed 35 degrees flexion following three repetitions.  In sum, in light of the evidence of functional loss and considering the DeLuca factors, the Board finds that an initial 40 percent rating is warranted under Diagnostic Code 5243.  See 38 C.F.R. §§ 3.102, 4.71a, 4.66; DeLuca, 8 Vet. App. at 204-7.

However, a rating in excess of 40 percent is not warranted because the evidence of record does not show unfavorable anklyosis of the entire thoracolumbar spine.  Specifically, the March 2017 VA examiner noted that the Veteran did not have ankylosis of the thoracolumbar spine.  As such, a rating in excess of 40 percent for anklyosis of the low back disability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243.

B. Neurological Manifestations 

Note 1 to the general rating formula for diseases and injuries of the spine provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  The neurological manifestations of the Veteran's lumbar spine disability have been rated pursuant to Diagnostic Code 8520 effective March 28, 2005. 

The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent evaluation is assigned for mild incomplete paralysis, a 20 percent evaluation is assigned for moderate incomplete paralysis, and 40 percent evaluation is assigned for moderately severe incomplete paralysis, 60 percent evaluation is assigned for severe incomplete paralysis with marked muscle atrophy, and an 80 percent evaluation is assigned with complete paralysis.  Id. 

Turing to the medical evidence of record, the May 2005 VA examination recorded lumbar spine pain that "radiates down to the bilateral posterior thigh, leg and feet and is associated with a numbness and tingling sensation."  Straight leg raise testing revealed negative results.  The examiner documented normal sensation to pinprick and light touch throughout lower extremities. 

The September 2006 VA examination documented "[s]ensation is to light touch and pin prick is decreased in L4-5 distribution on the left.  Otherwise sensation to light touch and pin pricks are intact to the lower extremities."

The February 2010 VA examination categorized the Veteran's ankle jerk as "hypoactive" for both ankles.  Also, the examiner verified that the Veteran did not exhibit signs of "foot drop." 

The December 2010 report of VA examination recorded normal muscle strength in the bilateral lower extremities, specifically finding no evidence of muscle atrophy.  The Veteran displayed deep tendon reflexes at grade "1+."  The examiner found sensation to be intact, except diminished light touch in the left lower extremity.  Further, the examiner noted that the Veteran "has symptoms that may be secondary to radiculopathy in that she has a pain that is constant and sharp, radiating to her right calf and numbness in her left proximal medial leg." 

In April 2013, the Veteran underwent a VA peripheral nerves examination.   
The Veteran displayed three out of five, or active movement against gravity, for  right knee extension, ankle plantar flexion, and ankle dorsiflexion.  In regards to the left lower extremity, the Veteran displayed normal muscle strength.  The deep tendon reflexes were found "hypoactive" for bilateral knees and ankles.  Sensation testing reveals normal results.  Ultimately, the examiner found the Veteran to exhibit constant, mild pain in the right lower extremity, and mild paresthesia and/or dysesthesias in the right lower extremity.  

The March 2017 VA examination similarly evaluated the Veteran's radicular symptoms.  There, the reflex examination revealed normal bilateral deep tendon reflexes.  The sensory examination showed bilateral decreased sensation in the upper anterior thighs and thighs/knees.  The examiner noted decreased sensation for the right lower leg and foot, but not for the left extremity.  Ultimately, the examiner characterized the Veteran's radiculopathy of the right lower extremity as "severe" and radiculopathy of the left lower extremity as "moderate." 

There is no further relevant medical evidence of record.

In evaluating the severity of the Veteran's bilateral radiculopathy, the Board first considered whether the Veteran is entitled to a compensable evaluation prior to May 28, 2005.  However, medical treatment records first documented symptoms of radiculopathy, pertaining to both lower extremities, on May 28, 2005.  The Veteran has not argued that her symptoms began prior to that date.  Therefore, a compensable rating for radiculopathy of the right and left lower extremities prior to May 28, 2005 is not warranted.
 
Next, the Board finds that an evaluation of 20 percent rating is warranted for radiculopathy of the left lower extremity, effective September 16, 2006.  The March 2006 VA examination first documented objective findings of radiculopathy.  Specifically, the examiner found, through objective testing, decreased sensation in the left lower extremity.  But, in the same examination report, the examiner did not document radicular symptoms of the right lower extremity.  Further, as the Veteran's incomplete paralysis of the peripheral nerves associated with his low back disability is manifested by wholly sensory involvement, a rating higher than 20 percent is not warranted for radiculopathy of the left lower extremity.  See Miller v. Shulkin, 28 Vet. App. 376, 380 (2017) (holding that a rating higher than 20 percent may not be awarded for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations); 38 C.F.R. § 4.71a, Diagnostic Code 5252.  The benefit of the doubt rule is not applicable in this instance.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 4.3.

From February 10, 2010 through March 29, 2017, a 20 percent rating is warranted for radiculopathy of the right lower extremity.  The earliest objective findings of radiculopathy in both lower extremities were documented in the February 2010 VA examination report.  Specifically, the examiner documented hypoactive bilateral ankle jerk.  In addition, the December 2012 VA examiner also found decreased deep tendon reflexes.  Therefore, a 20 percent rating, effective February 10, 2010 is warranted for the right lower extremity. 

Lastly, a 40 percent rating is warranted for radiculopathy of the right lower extremity, effective March 30, 2017.  Most recently, the March 2017 VA examiner categorized the Veteran's radicular pain in the right lower extremity as "severe."  He further noted that the Veteran exhibited "severe" intermittent pain, paresthesia and/or dysesthesia, and numbness.  However, the severity of the left lower extremity remained moderate.  Therefore, a 40 percent rating is warranted for the right lower extremity, effective March 30, 2017.  As the record does not support evidence of severe incomplete parenthesis with muscle atrophy, a rating in excess of 40 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

C. TDIU

VA has a duty to maximize benefits.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (2008) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  In Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  22 Vet. App. 447 (2009).  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the schedular requirements for a TDIU are met from September 16, 2006 forward.  Effective September 16, 2006, the Veteran was service connected for low back disability (40 percent disabling), radiculopathy of the right lower extremity (20 percent disabling, effective September 16, 2006), and radiculopathy of the left lower extremity (20 percent disabling, effective September 16, 2006).  While the Veteran is service-connected for three separate disabilities, the orthopedic and neurological manifestations of the low back disability share a common etiology and are considered a single disability pursuant to 38 C.F.R. § 4.16.  Accordingly, the criteria for TDIU on a schedular basis are met from September 16, 2006 because the low back disability is rated as 60 percent disabling or higher.  

The record reveals that the Veteran has a history of working as a nursing assistant.  In August of 1990, the Veteran ceased employment and has not been substantially or gainfully employed since that time. 

In its December 1991 Decision, the Social Security Administration (SSA) found the Veteran disabled due to a "medically severe combination of impairments," to include multiple joint pains, significant degenerative disc disease at the L3-4 level with associated chronic back pain.  During the November 1991 SSA hearing, the Veteran described her orthopedic and lifting capacity as well as her activities of daily living in severely compromised terms.  The SSA found the Veteran's testimony "generally credible and consistent with the record as a whole."  

The February 2010 VA examiner determined that the low back disability was productive of a "mild" effect on the Veteran's ability to bathe and dress.  At that time, the Veteran reported that she had not worked since the 1980's and stated that she was unable to work as of the date of the February 2010 VA examination.  The examiner determined that the Veteran would have problems sitting, walking, and standing. 

In the March 2017 VA examination report, the examiner addressed how the Veteran's low back disability impacted her ability to work. There, the examiner determined that the "Veteran is unable to stand, walk or sit for prolonged periods." 

After review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected lower back disability.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  In making this determination, the Board has considered the Veteran's high school education, her primary employment history as a nursing assistant, and her level of disability due to his service-connected disabilities.  Accordingly, resolving all doubt in her favor, the criteria for a TDIU have been met, and entitlement to a TDIU is granted, effective September 16, 2006.

In short, the Board finds that the Veteran's service-connected disabilities would prevent her from securing or following a substantially gainful occupation consistent with her educational level and occupational experience.  


ORDER

Entitlement to an initial rating of 40 percent for the low back disability is granted subject to the rules and regulations governing the payment of VA monetary benefits. 

An increased rating of 20 percent for the neurological manifestations, right lower extremity, of the low back disability is granted, effective February 10, 2010, subject to the rules and regulations governing the payment of VA monetary benefits. 

An increased rating of 40 percent for the neurological manifestations, right lower extremity, of the low back disability is granted, effective March 30, 2017, subject to the rules and regulations governing the payment of VA monetary benefits. 

An increased rating of 20 percent for the neurological manifestations, left lower extremity, of the low back disability is granted, effective September 16, 2006, subject to the rules and regulations governing the payment of VA monetary benefits. 

A total disability rating based on individual unemployability due to service-connected disabilities is granted, for the period since September 16, 2006.


REMAND

Prior to September 16, 2006, the schedular criteria for entitlement to TDIU are not met.  38 C.F.R. § 4.16(a).  However, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In this case, there is evidence that shows that the Veteran may have been unable to secure or follow a substantially gainful occupation due to her service-connected disability prior to September 16, 2006.  See 38 C.F.R. §§ 3.340, 4.16(b).  When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Here, the Veteran ceased employment as a nursing assistant in August 1990.  Further, the record reveals that the Veteran was diagnosed with degenerative disc disease in 1990 and suffered chronic back pain. 

As the Board does not have the authority to assign an extraschedular TDIU in the first instance, referral to the Director, Compensation Service, for consideration of entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  After completing any additional development that is deemed warranted, refer the issue of entitlement to a TDIU, prior to September 16, 2006, on an extraschedular basis to the Director, Compensation Service, for consideration. 

2.  If the benefit sought remains denied, review all relevant evidence of record, including evidence since the AOJ's last review, and furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


